Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art in this case is Dyckman et al., U.S. Publication No. 2016/0052888 A1.  Dyckman discloses compounds of the following general structures:  

    PNG
    media_image1.png
    158
    244
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    128
    244
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    134
    242
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    157
    242
    media_image4.png
    Greyscale

    PNG
    media_image4.png
    157
    242
    media_image4.png
    Greyscale

(Dyckman et al., Abstract, Formulas (I)-(IV).)  The difference between the prior art compounds and the present invention is the core heterocyclic ring as well as the oxime ether moiety.  There is on teaching and/or suggestion in the prior art to modify the prior art compounds to arrive at those of the present invention with a reasonable expectation of success.  Accordingly, the compounds of the present invention are patentable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625